                            Case 19-31953-hcd               Doc 15       Filed 01/30/20           Page 1 of 4
                                               United States Bankruptcy Court
                                               Northern District of Indiana
In re:                                                                                                     Case No. 19-31953-hcd
Andre Michael Richard                                                                                      Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0755-3                  User: admin                        Page 1 of 2                           Date Rcvd: Jan 28, 2020
                                      Form ID: B318                      Total Noticed: 27


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 30, 2020.
db             +Andre Michael Richard,    P.O. Box 236,    Royal Center, IN 46978-0236
smg            +Indiana Employment Security Division,     10 North Senate Street,    Indianapolis, IN 46204-2201
14846239       +Cardmember Service,    P.O. Box 6294,    Carol Stream, IL 60197-6294
14846240       +City of Lewiston Ambulance,    P.O. Box 617,    Lewiston, ID 83501-0617
14846242       +Credit Bureau of Lewiston-Clarkston, Inc,     P.O. Box 777,   Lewiston, ID 83501-0777
14846241       +Credit Bureau of Lewiston-Clarkston, Inc,     1324 Idaho Street,    Lewiston, ID 83501-2557
14846243       +Enterprise,   P.O. Box 801988,    Kansas City, MO 64180-1988
14846244        Home Depot Credit Services,    P.O. Box 9001010,    Louisville, KY 40290-1010
14846249       +May M. Antone MD PC,    29275 Northwestern Hwy,    Suite 200,    Southfield, MI 48034-5744
14846250       +PNC Bank,   P.O. Box 3180,    Pittsburgh, PA 15230-3180
14846251        PNC Bank,   P.O. Box 856177,    Louisville, KY 40285-6177
14846252       +St. Joseph Regional Medical Center,     P.O. Box 84943,   Seattle, WA 98124-6243
14846257       +THD/CBNA,   One Court Square,    Long Island City, NY 11120-0001
14846259       +Zurich,   P.O. Box 4034,    Schaumburg, IL 60168-4034

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
14846238       +EDI: TSYS2.COM Jan 29 2020 08:38:00      Barclays Bank Delaware,    P.O. Box 8803,
                 Wilmington, DE 19899-8803
14847134       +E-mail/Text: daphne.slusher@co.cass.in.us Jan 29 2020 04:22:30       Cass County Treasurer,
                 200 Court Park,   Room 104,    Logansport IN 46947-3190
14847135        E-mail/Text: DORBANKRUPTCYCOURTNOTICES@DOR.IN.GOV Jan 29 2020 04:23:57
                 Indiana Department of Revenue,    Bankruptcy Section - MS 108,    100 North Senate Avenue,N240,
                 Indianapolis IN 46204
14846245       +E-mail/Text: DORBANKRUPTCYCOURTNOTICES@DOR.IN.GOV Jan 29 2020 04:23:57
                 Indiana Department of Revenue,    100 North Senate N-203,    Indianapolis, IN 46204-2217
14846246        EDI: IRS.COM Jan 29 2020 08:38:00      Internal Revenue Service,    P.O. Box 7346,
                 Philadelphia, PA 19101-7346
14846247       +EDI: CHASE.COM Jan 29 2020 08:38:00      JPMCB Card,    P.O. Box 15369,
                 Wilmington, DE 19850-5369
14846248       +EDI: CHASE.COM Jan 29 2020 08:38:00      JPMCB Card,    301 N. Walnut Street,    Floor 9,
                 Wilmington, DE 19801-3971
14846253       +EDI: RMSC.COM Jan 29 2020 08:38:00      SYNCB/Amazon,    P.O. Box 965015,
                 Orlando, FL 32896-5015
14846254       +EDI: RMSC.COM Jan 29 2020 08:38:00      SYNCB/Amazon,    4125 Windward Plaza,
                 Alpharetta, GA 30005-8738
14850414       +EDI: RMSC.COM Jan 29 2020 08:38:00      Synchrony Bank,    c/o PRA Receivables Management, LLC,
                 PO Box 41021,   Norfolk, VA 23541-1021
14846255       +EDI: RMSC.COM Jan 29 2020 08:38:00      Synchrony Bank-Amazon,    P.O. Box 960013,
                 Orlando, FL 32896-0013
14846256       +EDI: CITICORP.COM Jan 29 2020 08:38:00      THD/CBNA,    P.O. Box 6497,
                 Sioux Falls, SD 57117-6497
14846258       +E-mail/Text: bankruptcydepartment@tsico.com Jan 29 2020 04:23:29        Transworld Systems, Inc.,
                 P.O. Box 15273,   Wilmington, DE 19850-5273
                                                                                               TOTAL: 13

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*               +Synchrony Bank,   c/o PRA Receivables Management, LLC,                      PO Box 41021,     Norfolk, VA 23541-1021
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 30, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING
                       Case 19-31953-hcd       Doc 15     Filed 01/30/20      Page 2 of 4



District/off: 0755-3         User: admin                  Page 2 of 2                  Date Rcvd: Jan 28, 2020
                             Form ID: B318                Total Noticed: 27


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 27, 2020 at the address(es) listed below:
              Gary D. Boyn   gdbt@warrickandboyn.com, IN02@ecfcbis.com;bshumaker@warrickandboyn.com
              Joshua L. Twombley   on behalf of Debtor 1 Andre Michael Richard jt@kokomobankruptcylaw.com,
               am@kokomobankruptcylaw.com
              Mark P. Telloyan   on behalf of Debtor 1 Andre Michael Richard MarkTelloyan@juno.com
              Nancy J. Gargula   USTPRegion10.SO.ECF@usdoj.gov
                                                                                            TOTAL: 4
                              Case 19-31953-hcd                   Doc 15   Filed 01/30/20        Page 3 of 4


Information to identify the case:
Debtor 1
                       Andre Michael Richard                                        Social Security number or ITIN   xxx−xx−6318
                                                                                    EIN _ _−_ _ _ _ _ _ _
                       First Name   Middle Name   Last Name

Debtor 2                                                                            Social Security number or ITIN _ _ _ _
                       First Name     Middle Name     Last Name
(Spouse, if filing)                                                                 EIN _ _−_ _ _ _ _ _ _

United States Bankruptcy Court       Northern District of Indiana

Case number:          19−31953−hcd

Order of Discharge                                                                                                                 12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

             Andre Michael Richard


             1/27/20                                                        By the court: Harry C. Dees, Jr.
                                                                                          United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                              This order does not prevent debtors from paying
and it does not determine how much money, if                                any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                        debts according to the reaffirmation agreement.
                                                                            11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                   Most debts are discharged
attempt to collect a discharged debt from the                               Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                  all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                             personal liability for debts owed before the
or otherwise try to collect from the debtors                                debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                            Also, if this case began under a different chapter
in any attempt to collect the debt personally.                              of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                            to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                                 are discharged.

However, a creditor with a lien may enforce a                               In a case involving community property: Special
claim against the debtors' property subject to that                         rules protect certain community property owned
lien unless the lien was avoided or eliminated.                             by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                               not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                         For more information, see page 2 >




Official Form 318                                             Order of Discharge                                      page 1
                    Case 19-31953-hcd          Doc 15   Filed 01/30/20     Page 4 of 4




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
